Citation Nr: 0306763	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  99-11 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for duodenal ulcer 
disease, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. S. Freret

INTRODUCTION

The appellant had active military service from May 1941 to 
November 1945, from March 1947 to September 1953, and from 
October 1953 to September 1959.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).  It was remanded by the Board in 
December 2000 for additional development.  


FINDING OF FACT

The appellant's duodenal ulcer disease, which is manifested 
by continuous moderate manifestations, with recurring 
episodes of severe symptoms averaging less than 10 days in 
duration, and no anemia or weight loss, results in no more 
than moderate disability.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for duodenal ulcer disease are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 7305 
(2000, 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In the present 
case, the appellant was notified in the June 1998 and May 
1999 rating decisions, the June 1999 statement of the case, 
and the March 2002 and October 2002 supplemental statements 
of the case of the evidence necessary to substantiate his 
claim for an increased rating for duodenal ulcer disease, and 
of the applicable laws and regulations.  In January 2002 and 
September 2002, the RO sent the appellant notification about 
the VCAA, which informed him of what evidence was necessary 
from him in order for VA to grant his claim.  He was informed 
that VA would assist in obtaining identified records, but 
that it was his duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  Additionally, along with the copies of the June 1998 
and May 1999 rating decisions, the appellant was sent a VA 
Form 4107, which explained his rights in the VA claims 
process.  The Board concludes that the discussions in the 
rating decisions, the statement of the case, and the 
supplemental statements of the case, along with the January 
2002 and September 2002 VA letters, adequately informed the 
appellant of the evidence needed to substantiate his claim 
and complied with VA's notification requirements that are set 
out in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The record 
shows that the RO has secured the appellant's service medical 
records and VA and private medical treatment records since 
service.  Further, in keeping with its duty to assist, VA 
provided the appellant with VA examinations in May 1998, 
March 1999, and March 2002.  The appellant has not identified 
any additional records that may still be outstanding.  The 
Board notes that the appellant and his spouse presented 
testimony regarding his claim at an August 1999 Regional 
Office hearing.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
a blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

The appellant asserts that his service-connected duodenal 
ulcer disease is more severely disabling than currently 
evaluated and, therefore, warrants a higher rating.  In a 
January 2003 statement, the appellant's representative 
indicated that the appellant was experiencing constant 
stomach pain and ulcer flare-ups every two to three weeks, 
lasting from one to two days to a week, with nausea and 
vomiting accompanying the flare-ups.  It was reported that 
while the appellant would eat small meals throughout the day, 
he would experience a feeling of food being lodged in his 
throat, which would require him to force vomiting for relief.  

Service medical records show that the appellant was treated 
for a duodenal ulcer in 1954, at which time it was reported 
that he had been treated for an ulcer in 1945 and 1950.  
Upper gastrointestinal X-rays in October 1954 revealed 
findings indicating an old chronic duodenal ulcer.  The 
impression based on upper gastrointestinal X-rays in July 
1958 was that the appellant probably had a duodenal ulcer 
that was apparently responding to treatment.  In May 1959, 
the appellant was hospitalized for treatment of duodenitis.  
Two months later, in July 1959, he was hospitalized for five 
days for treatment of a duodenal ulcer with minor bleeding.  

In March 1963, the appellant underwent a VA fee-basis 
gastrointestinal examination.  The examiner reported that the 
appellant had no current active ulcer symptoms.  A 
fluoroscopy revealed a moderately deformed duodenal cap that 
was not "irritable" or tender.  Upper gastrointestinal X-
rays also revealed a moderately deformed duodenal cap, 
without evidence of an ulcer crater, abnormalities in the 
duodenal loop, or obstruction.  The diagnosis was chronic 
duodenal ulcer disease, with no X-ray or clinical evidence of 
activity at the present time.  

At a May 1979 VA medical examination, the appellant 
complained of daily stomach pain, but reported that he had no 
nausea, vomiting, weight loss, diarrhea, constipation, 
hepatitis, jaundice, gallstones, hematemesis, hematochezia, 
or anemia.  Upper gastrointestinal X-rays, taken May 30, 
1979, showed deformity in the duodenal bulb that was 
consistent with peptic ulcer disease; however, it was noted 
that there was little significant change since a May 4, 1979 
study.  There were inflammatory changes in the bulb and 
proximal loop but no identifiable distinct ulcer crater.  The 
impression was continued evidence of scarring in the duodenum 
from peptic ulcer disease, but no definite evidence of an 
active crater.  The examination diagnoses included chronic 
peptic ulcer disease.  

At an August 1994 VA gastrointestinal examination, the 
appellant reported frequent flare-ups of his duodenal ulcer 
disease, which he described as epigastric burning pain with 
reflux.  He stated that he had no specific food intolerance 
and no history of nausea, vomiting, constipation, diarrhea, 
blood in his stools, or melena.  Medications were Tagamet at 
bedtime and Gaviscon as needed (claimed to be about 30 a 
day).  He indicated that he still had a considerable amount 
of water brash on reclining and heartburn, and that meat 
would lodge in his lower esophageal area, which required him 
to drink water or force vomiting to bring it back up.  
Physical findings included a slightly protuberant abdomen 
without apparent organomegaly or masses, mild to moderate 
tenderness in the epigastric area, no rebound tenderness, and 
normoactive bowel sounds.  The appellant was 6 feet tall and 
weighed 220 pounds.  His hematocrit and hemoglobin were 
within normal limits.  Upper gastrointestinal X-rays showed 
no abnormalities in the stomach and a normal appearing 
duodenum.  The diagnoses were duodenal ulcer disease and 
reflux esophagitis by history.  

A VA gastrointestinal examination was performed in May 1998.  
The appellant indicated that he was taking 400 mg of Tagamet 
once a day and two tablets of Gaviscon with meals and at 
bedtime, and that if he watched his diet by avoiding spicy 
foods, tomatoes, and acidy foods, he had no problems.  He 
stated that flare-ups with heartburn were most likely to 
occur in springtime and summertime, were precipitated by 
eating something like tomatoes, and were resolved by an 
increase in Tagamet to four times daily over a two to three 
week period.  He stated that ingesting too much dairy 
products caused constipation, and that he took milk of 
magnesia once or twice a month to relieve occasional 
constipation.  Clinical findings included a slightly 
protuberant abdomen without organomegaly or masses, mild 
tenderness in the epigastric area, no rebound tenderness, and 
normoactive bowel sounds.  The appellant weighed 220 pounds.  
His hematocrit and hemoglobin were within normal limits.  
Upper gastrointestinal X-rays revealed normal findings, 
except for minimal deformity of the duodenal bulb that was 
considered to be most likely related to previous peptic ulcer 
disease, and it was noted that the presence of an active 
ulcer was not suspected.  The diagnosis was duodenal ulcer 
disease with minimal deformity of the duodenal bulb.  

At a March 1999 VA gastrointestinal examination, the 
appellant reported that he was being worked up by VA in 
Biloxi for an approximately 30 pound weight loss over the 
past several months, increased symptoms of epigastric 
tenderness, and frequent bowel movements (eight to ten a 
day).  He described sharp pain in the epigastrium, which was 
relieved by chewing two Gaviscon as frequently as eight to 
ten times a day.  He denied nausea, vomiting, or blood in his 
stools.  He weighed 193 pounds.  Examination of the abdomen 
showed tenderness to the epigastrium with guarding but no 
evidence of mass or organomegaly.  Bowel sounds were 
normoactive.  The impression was duodenal ulcer by history 
and epigastric abdominal pain with weight loss, presently 
under VA workup.  Upper gastrointestinal X-rays revealed a 
normal appearing gastroesophageal junction, a normal 
appearing stomach without evidence of mass or ulceration, an 
unremarkable duodenal bulb and C-loop, and no evidence of 
reflux on Valsalva.  The impression was that the upper 
gastrointestinal was within normal limits.  

At an August 1999 Regional Office hearing, the appellant 
testified that he was on a strict ulcer diet that excluded 
spicy or fried foods and milk products.  He stated that he 
experienced acid reflux and took Tagamet twice daily, along 
with Gaviscon.  He also claimed that tumors discovered on his 
vocal cords could have been caused by acid reflux from his 
duodenal ulcer disease.  

The appellant was admitted to a VA hospital on September 2, 
1999, with an impression of epigastric pain related to peptic 
ulcer disease.  He denied any nausea, vomiting, hematemesis, 
black tarry stools, fevers, chills, rigors, or genitourinary 
complaints.  An upper gastrointestinal endoscopy revealed 
what appeared to be a small ulcer at the gastroesophageal 
junction and some gastric polyps, and it was considered 
consistent with possible peptic ulcer disease.  A duodenal 
biopsy revealed benign duodenal mucosa.  A gastric biopsy 
revealed benign gastric mucosa and was negative for ulcers.  
A biopsy of the distal esophagus revealed acute esophagitis.  
The discharge diagnoses on September 13, 1999, were peptic 
ulcer disease, a left adrenal mass, and a history of 
hyperthyroidism, treated with PTU.  The appellant was re-
hospitalized three days later at Forrest General Hospital for 
five days of treatment for the left adrenal mass and 
hypothyroidism.  

Private medical records from B. M. Pickering, M.D., showed 
treatment in September and October 1999 for an adrenal mass, 
hypothyroidism, hypertension, and abdominal pain.  In 
September 2001, there was an assessment of a 3.1 cm aneurysm 
of the aorta.  

VA outpatient records, dated from 2000 to 2002, showed that 
in October 2001 the appellant was noted to have a history of 
gastroesophageal reflux disease, which was being treated with 
medication, and that he had intermittent dysphagia, mainly 
with solid foods.  The assessments were gastroesophageal 
reflux disease, dysphagia, rule out peptic stricture, and 
rule out Schatski's ring.  

The appellant underwent a VA gastrointestinal examination in 
March 2002, at which time he complained of flare-ups of his 
ulcer disease every two to three weeks that would last 
anywhere from a day or two to a week.  He described the pain 
as a gnawing sensation in his stomach, accompanied by 
indigestion, heartburn, and occasional nausea/vomiting, which 
required him to increase his lansoprazole to twice a day 
during the flare-up.  He reported that the pain tended to be 
worse in the springtime.  He denied hematemesis, melena, or 
hematochezia, or any problems at nighttime.  He stated that 
he avoided spicy foods, tomatoes, chili, and spaghetti, that 
his appetite was good, and that eating four or five small 
meals a day prevented his stomach from flaring up as much.  
He reported that his weight had been fairly stable.  He 
described a fifteen to twenty year history of dysphagia that 
was worse with meals, in that at the end of a meal it felt as 
though he had food lodged in his throat, which caused 
choking/coughing and required him to force himself to vomit 
for relief.  He also reported some constipation, for which he 
took a stool softener.  Physical examination revealed that 
the appellant was developed, well nourished, and weighed 
218.6 pounds, with his maximum during the past year having 
been 222 pounds.  His hematocrit and hemoglobin were within 
normal limits.  There was no apparent organomegaly or masses 
in the abdomen, but he had diffuse tenderness throughout, 
worse in the epigastric area and across the lower abdominal 
area.  There was no rebound tenderness, and bowel sounds were 
normoactive.  Upper gastrointestinal X-rays revealed a 
satisfactory appearance of the stomach, duodenum, and 
proximal small bowel, and no ulcer or mass was suspected.  
Moderate gastroesophageal reflux was demonstrated.  It was 
noted that an October 2001 esophagogastroduodenoscopy had 
revealed a probable Schatski's ring in the esophagus.  The 
examiner reported that the appellant had no anemia.  The 
diagnoses were a history of duodenal ulcer disease, and 
gastroesophageal reflux disease with probable Schatski's ring 
and history of dysphagia, which the examiner stated was not 
caused by the duodenal ulcer disease.  

Service connection was granted for duodenal ulcer disease by 
an April 1963 rating decision, which assigned a 10 percent 
rating under Diagnostic Code 7305, effective January 22, 
1963.  A March 2000 rating decision awarded a 20 percent 
rating for the duodenal ulcer disease, effective February 10, 
1999.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

When there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

When duodenal ulcer disease is productive of severe 
disability, such as pain that is only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, and manifestations of anemia and 
weight loss, which is productive of definite impairment of 
health, a 60 percent evaluation is assigned.  
A 40 percent evaluation is assigned if disability is 
moderately severe, meaning less than severe but with 
impairment of health manifested by anemia and weight loss, or 
recurrent, incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  When there 
is moderate disability, as evidenced by recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration, or by continuous moderate manifestations, a 20 
percent evaluation is assigned.  For mild disability such as 
recurring symptoms once or twice yearly, a 10 percent 
evaluation is assigned.  38 C.F.R. § 4.114, Diagnostic Code 
7305.  

After review of the evidence in the appellant's claims file, 
the Board finds that his duodenal ulcer disease results in 
moderate disability because he does not experience more than 
continuous moderate manifestations, in that recurring 
episodes of severe symptoms average less than 10 days in 
duration, he has no anemia, and his weight is virtually the 
same as it was in 1994.  The most recent examination, in 
March 2002, revealed the appellant's weight to be 218.6 
pounds as compared to a high of 222 pounds during the 
previous year, and it was noted that he described his weight 
as fairly stable.  He also stated at that examination that 
the duration of his flare-ups were from a day or two to a 
week.  There has only been one hospitalization for treatment 
of ulcers in the past few years and the outpatient records do 
not reflect treatment for incapacitating episodes of ulcers.  
The recent examination report also noted that he had no 
anemia and that the gastroesophageal junction, stomach, 
pylorus, and duodenum appeared normal on upper 
gastrointestinal X-rays.  Because the medical evidence fails 
to show the appellant's duodenal ulcer disease more nearly 
approximates the criteria for a 40 percent rating, the Board 
is unable to identify a basis to grant a higher schedular 
rating.  

While the veteran has offered his own arguments and testimony 
to the effect that that his duodenal ulcer disease has 
worsened, he has not shown, nor claimed, that he is a medical 
expert, capable of rendering medical opinions.  Therefore, 
his opinion is insufficient to demonstrate that his duodenal 
ulcer disease warrants a higher rating.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the appellant is 
frequently hospitalized for his duodenal ulcer disease and 
there is no indication that it has a marked interference with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action. 
VAOPGCPREC 6-96 (1996).  


ORDER

An increased rating for duodenal ulcer disease is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

